Citation Nr: 0021052	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a nervous 
condition.  

In June 1999, a videoconference hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The Board remanded this case in August 1999 for further 
evidentiary development.  In this respect, it is noted that 
the Board requested the RO to have the appellant complete 
National Archives Form 13055, Request for Information Needed 
to Reconstruct Medical Data, so that a special search could 
be made for any additional service medical or clinical 
records, including a search of all applicable secondary 
sources.  In November 1999, the RO mailed a copy of the form 
to the appellant at his address of record with the above 
request.  In December 1999, the RO received a statement from 
the appellant asserting that the completion of this form was 
not necessary because he had not been treated in a military 
hospital and his service medical records were a matter of 
record.  The Board points out that in the above Remand, it 
had clearly explained to the appellant that his service 
medical records were not available from the National 
Personnel Records Center (NPRC) and that it had been presumed 
that such records had been destroyed in the fire at that 
facility in 1973.  As the veteran has indicated that he did 
not have treatment in a facility whose records might be 
requested, the Board will adjudicate this case based on the 
evidence currently of record.  The RO has otherwise complied 
with the Board's remand to the extent possible.  


FINDINGS OF FACT

1.  The veteran has presented no medical evidence that a 
psychiatric disorder was incurred during active military or 
that a psychosis was manifest to a degree of 10 percent 
during the one-year presumptive period after service.  

2.  There is no competent medical evidence providing a nexus 
between the veteran's current symptomatology and his military 
service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
psychiatric/nervous disorder.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he served in the 
United States Army from August 1954 to August 1957 in the 
First Training Regiment, located at Fort Dix, New Jersey, and 
that he had been discharged due to expiration of his term of 
service.  A Report of Physical Examination in August 1957 
found no disabilities, noted no type of physical profile, and 
found him qualified for transfer to the Army Reserve.  
Psychiatric clinical evaluation was normal.

VA outpatient treatment records from Tuscaloosa VA medical 
center (VAMC) show the veteran was seen for an initial visit 
in October 1996.  Among his complaints, he reported having 
flashbacks to his time in service and stated that he was in 
the Army's LSD program.  He was referred for a 
neuropsychological assessment to assist in differential 
diagnosis and treatment planning.  In December 1996, he was 
seen for the evaluation.  He reported a long history of 
auditory and visual hallucinations, subjective memory 
complaints, headaches, anergia, and nocturnal sweating.  He 
reported that he had these problems since participating in a 
week-long LSD study in the military in 1956.  He had not 
sought treatment until recently.  He said that some of his 
present hallucinations were a combination of ones he had 
during the LSD experiment and that others were unrelated to 
that experience.  He added that his symptoms were sometimes 
accompanied by a strange smell or specks of light similar to 
fireworks.  He had also spoken of symptoms of jamais vu 
(suddenly feeling lost in familiar surroundings), 
hypergraphia, and hypermorality and hyperreligiousity.

In addition to the clinical interview, he was required to 
complete eleven psychological tests.  Although he had no 
difficulty participating in two lengthy testing sessions, his 
performance on tests requiring attentional functions was 
inconsistent.  Testing revealed deficits in more demanding 
aspects of attention and executive function as well as 
several other deficits.  The etiology of his deficits was 
uncertain, however.  There was some tentative support for the 
presence of a complex partial seizure disorder affecting the 
temporolimbic system, with possible greater right hemisphere 
involvement.  Specifically, the nature and pattern of his 
deficits were more consistent with frontal system/subcortical 
pathology and typical of those frequently seen in psychotic 
disorders.  These deficits could also be consistent with a 
premorbid psychiatric disturbance, rather than acquired 
deficits.  It appeared to this examiner unlikely that the 
veteran's 30-year symptoms were secondary to one week's 
exposure to LSD in an experimental setting.  He recommended 
that the etiology of veteran's deficits should be further 
investigated and that an electroencephalogram (EEG) should be 
performed to help rule out the presence of a seizure 
disorder.  

The veteran filed his initial claim for a nervous disorder in 
January 1997, which he alleged had been caused by 
participation in an experiment at the chemical center in 
Edgewood, Maryland, in 1956 or 1957.  

In May 1997, the veteran testified at a hearing before the RO 
that he had volunteered for an experiment in Edgewood, 
Maryland.  According to the veteran, volunteers were injected 
with some sort of chemical, would experience a reaction, and 
would then be required to perform simple physical tasks to 
test their mechanical skills.  He stated that the volunteers 
had never been told what the chemical was, but that he had 
heard rumors that it was LSD.  The whole experience, he said, 
took nearly a week.  The participants stayed in barracks, not 
in a hospital.  He maintained that after one session, he had 
peculiar nightmares, experienced a sensation of flying, and 
began acting oddly, but did not report this to anyone.  He 
was currently seeing a psychiatrist.  

A VA outpatient mental health report in January 1998 
reiterated the veteran's claim that he had been given LSD in 
the military.  He denied auditory hallucinations, but 
reported peculiar visual hallucinations.  He also said that 
he sometimes felt as though he were flying and could look 
down at the earth, describing it as a pleasant experience.  
He denied having any problems before 1956 (sic) when he was 
given the experimental drug in the military.  

In March 1998, the RO received a response from the United 
States Army Medical Research and Materiel Command, located at 
Fort Detrick, Maryland, which stated that in July 1957 the 
veteran had been involved in a study entitled, "Human 
Engineering Evaluation of Prototype Field Decontamination 
Kit."  A computer search of the Defense Technical Information 
Center database failed to turn up any report or citations for 
this study.  Evidence did reveal, however, that the veteran 
reported for medical research on July 2, 1957, and was 
released on July 31, 1957.  On July 16, 1957, he was 
apparently given a drug referred to only as "GB AE" and 
suffered a minor reaction.  A physical examination on July 3 
(sic) was negative, except for a notation that post exposure 
to "anticholinesterase sk," he had had symptoms of chest 
tightness, a runny nose, and shakiness.  He had been kept in 
an infirmary overnight and released the next morning with no 
untoward effects. He underwent the human engineering study 
from July 22 to July 25 and on July 30.  The purpose of this 
test was to determine learning time, time for use, adequacy 
of printed structure, and special difficulties relative to 
the use of a Field Decontamination Kit.  

A VA report in July 1998 revealed that the veteran was 
searching for his old service medical records, presumably 
burned in a fire, as he wanted to be service connected for 
effects of the experiment, which he maintained had caused his 
mental problems.

A thorough mental health interview and testing were again 
performed in August 1998.  The results of the assessment were 
indicative of anxiety and somatoform symptoms in an 
individual with histrionic and dependent personality traits.  
He had odd beliefs and had reported hallucinatory symptoms in 
the past, but did not appear to be psychotic.   He likely had 
chronic anxiety and depression, but his symptoms seemed mild 
at present.  A neurological examination in October 1998 
included an EEG, with findings which appeared to be 
insignificant and had no clinical correlation with the 
veteran's symptomatology.  A minor change seen in the left 
frontal central areas could be insignificant if there were no 
clinical correlation of something involving the left cerebral 
hemisphere.  

VA hospitalization records in December 1998 included a 
history and physical examination and a psychology report.  
The physical examination provided Axis I diagnoses of 
clinical syndromes and psychosis and an Axis V Global 
Assessment of Functioning of 45 current and 55 past.  The 
psychology report stated that the prior psychological 
assessment in August 1998 had not been meaningful because of 
the excessive defensiveness of the veteran.  The current 
psychiatric hospitalization was the result of the veteran's 
requesting admission because of obsessional homicidal 
thinking.  He had reportedly taken a sleeping pill and 
awakened angry, crying, and preoccupied with thoughts of 
killing his brother-in-law.  The results of this assessment 
showed no obvious mental status changes since the previous 
assessment in August 1998.  He appeared to have long-standing 
maladaptive personality characteristics, including passivity, 
dependency, inadequacy, and histrionic or hysterical traits, 
as well as evidence of unusual thinking.  Neuropsychological 
assessment two years previously had suggested some 
deterioration in brain functioning.  It was possible that he 
had an incipient organic psychotic disorder, although he did 
not appear to be demented.  The mental status examination 
noted that he was obsessed with killing his brother-in-law 
and was afraid that he would carry out his thoughts.  He 
reported having had a sensation of flying the day before and 
stated that he often had this feeling.  Hospital clinical 
notes in December 1998 provided an Axis I diagnosis of 
psychotic disorder, not otherwise specified.  

In June 1999, the veteran testified at a videoconferenced 
hearing before the undersigned Member of the Board.  He 
stated that he first received treatment for a nervous 
disorder a couple of years ago at a VA medical center.  
Medications had been prescribed, but caused him to 
hallucinate, so he was unable to take them very often.  He 
claimed that he had had no nervous condition in service 
except after an experiment in Edgewood, Maryland, in 1956 
(sic), for which he had volunteered.  He was given injections 
which caused him to hallucinate.  When discharged from the 
military, he began flying and seeing mythological creatures.  
He flew so often that he knew it was real.  He attributed 
these symptoms to the experiment in the military, but did not 
tell anyone until a few years ago.  When questioned, he 
admitted that no medical professional had attributed the 
development of his nervous condition to the chemical 
experiment in service.  

The veteran underwent another VA mental health interview in 
October 1999, during which he denied current depression and 
stated that the only period of depression was when his first 
wife left him.  He again reported visual hallucinations.  His 
thought process included tangentiality and loosening of 
associations.  Although he denied suicidal or homicidal 
ideation, he had had thoughts of harming people who harmed 
children.  He reported nightmares, but denied that they were 
related to military experience.  He claimed that all of these 
symptoms began when he was used as an experimental guinea pig 
in Maryland when he was in the military.  He had recently 
been treated for anxiety disorder and PTSD.  

A subsequent mental health visit that same month noted that 
his mood was euthymic with occasional silly affect.  The 
current diagnosis on record was psychosis, not otherwise 
specified, although previously diagnoses had been personality 
disorder and schizophrenia.  He reported having vivid 
hallucinations which he had had for many years.  No overt 
delusions were noted, but he did mention that many years ago 
he had been able to fly, but did not do that anymore.  The 
clinical assessment was psychosis not otherwise specified.  

A mental health interview in November 1999 noted that the 
veteran's mood euthymic with occasional silly affect.  His 
thoughts were mostly linear with some tangentiality, and his 
judgment/insight good.  At this time, he brought in paperwork 
that did show he had been in a chemical test while in 
military service, although details regarding the test were 
sketchy at best.  Since this test, the veteran claimed to 
have had problems with vivid visual hallucinations.  For the 
most part, he had gone without pharmacological treatment of 
his visual hallucinations.  Although various medications had 
been tried, the veteran had discontinued them because he felt 
they were of no help.  Since stopping Risperdal, he had not 
had any major relapse of symptoms and had not had visual 
hallucinations in over three weeks.  He stated that he did 
not wish to take an antipsychotic at this time.  The 
assessment was psychosis, not otherwise specified.  The 
examiner stated that the veteran was symptomatic, but 
functioning without antipsychotic medication; he had gone for 
nearly 40 years with treatment, but had the same symptoms and 
was able to function without major difficulty.  


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  It requires that 
the veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Service connection for psychosis may be established based on 
a legal "presumption" by showing that it was manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  Truthfulness 
of the evidence is presumed in determining whether a claim is 
well-grounded.  Id. at 504.

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

A thorough review of the claims file discloses no evidence 
suggesting that the veteran suffered any untoward reaction 
from participating in a study designed to test the efficacy 
of a Field Decontamination Kit and no evidence suggesting 
that he incurred a nervous disorder in service.  Although he 
apparently had symptoms of chest tightness, a runny nose, and 
shakiness on one occasion following exposure to a drug, the 
symptoms resolved within a few hours and the veteran was able 
to continue to participate in the experiment.  Moreover, this 
reaction was a physical one and not indicative of a nervous 
disorder.  His separation examination was negative as to any 
nervous disorder, and he had been separated from service due 
to expiration of his term of service, not because of any 
nervous problem.  There is also no evidence of any 
psychiatric problem during the one-year presumptive period 
for psychoses following separation from service.  
Accordingly, the veteran has not met the criteria of 
inservice incurrence or aggravation of a neuropsychiatric 
disease.  

Most importantly, the only factual information which is 
available pertaining to the experiment is quite obscure.  It 
is by no means certain that the experiment volunteers were 
injected with LSD, as the veteran contends.  In fact, even 
assuming for the sake of argument that his assumptions that 
he had been administered LSD in 1957 are correct and further 
assuming the truthfulness of his statements of having 
developed his characteristic symptomatology since the 
experiment, no medical practitioner has related the veteran's 
current symptoms to his military service.  In fact, the 1996 
VA examiner, following extensive interviewing and testing, 
found it unlikely that the veteran's symptoms were related to 
a brief exposure to LSD in an experimental setting thirty 
years before.  Medical records in 1998 refer repeatedly to 
the veteran's obsessional homicidal thinking of killing his 
brother-in-law, but did not attribute the cause of this 
thought process to residuals of LSD.  Additionally, the 1999 
VA examiner, even when shown the records of the experiment, 
did not attribute the veteran's current neuropsychiatric 
symptoms to the administration of drugs during service, 
finding, rather, that details regarding the testing were 
"sketchy at best."  Finally, during his Board hearing, the 
veteran himself admitted that no physician had found a 
relationship, or nexus, between his current symptoms and any 
incident occurring during military service.  

There is no reasonable doubt.  Without any evidence of a 
disability in service and without competent medical evidence 
establishing a relationship between current symptomatology 
and military service, a claim cannot be well grounded.  


ORDER

Service connection for an acquired psychiatric/nervous 
disorder is denied.  



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

